Citation Nr: 0505127	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-05 419	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and father


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran reported active service from October 1977 to 
January 1978.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does not show that the veteran 
underwent an appendectomy in service or that he has residuals 
of an appendectomy that are related to service.

3.  The veteran does not have hepatitis C that is shown to be 
related to service.


CONCLUSIONS OF LAW

1.  Residuals of an appendectomy were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Additionally, VA must notify the veteran of what is necessary 
for his claim to be granted and must ask the veteran to 
submit all available evidence.

The Statement of the Case (SOC) dated in January 2003 advised 
the veteran of the laws and regulations pertaining to his 
claim.  This document informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for service 
connection for residuals of an appendectomy and service 
connection for hepatitis C were being denied because there 
was no medical evidence that he had an appendectomy in 
service and no medical evidence linking his disabilities to 
service.  The SOC made it clear to the veteran that in order 
to prevail on his claims, he needed to present evidence that 
his disabilities are related to service.  The RO sent a 
letter dated in September 2001 that told the veteran about 
the VCAA and informed him what evidence the RO would obtain 
and what he needed to do.  This letter asked the veteran to 
provide any evidence he had.  The RO obtained service medical 
records, private medical records, and VA treatment records.  
The veteran and his wife and father testified at a personal 
hearing in August 2002.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for residuals of 
an appendectomy and hepatitis C because there is no medical 
evidence of pertinent disability in service.  Thus, while 
there is some evidence of current disability, other than the 
veteran's and his parents' lay opinions, there is no 
objective indication that there is a possibility that any 
residuals of an appendectomy or hepatitis C which developed 
decades after service, could be in any way associated with 
service or any incident thereof.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of 
abnormal findings in service, and the lack of any record of 
treatment for this disability until many years later, any 
opinion relating these disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in September 2001, which was 
prior to the March 2002 rating decision.  Therefore, VA has 
complied with the requirements of Pelegrini with respect to 
the timing of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of an appendectomy or hepatitis C.  The veteran was 
discharged from service after less than three months and at 
the time of his discharge there is no mention of any medical 
condition.  The discharge documentation specifically states 
that the veteran is physically qualified for service.   The 
veteran's parents stated that he was hospitalized for an 
appendectomy sometimes in August, September or October of 
1977.  The veteran entered service on October 23, 1977.  The 
veteran stated at his hearing that he was hospitalized in 
late 1977 but a search of military hospital records from 
December 26, 1977 to January 5, 1978 was negative for any 
records related to the veteran  The veteran has stated his 
belief that his hepatitis C was caused by a blood transfusion 
associated with his appendectomy in service.

Based on the above, the Board finds that service connection 
is not warranted for residuals of an appendectomy or for 
hepatitis C.  There is no indication of a link to service for 
the veteran's appendectomy or hepatitis C.  None of the 
medical evidence suggests any link to service.  There are no 
medical records showing an appendectomy in service of that 
the veteran's hepatitis C is related to service.  The only 
service indication is the testimony and statement of the 
veteran and his parents and wife that he underwent an 
appendectomy in service.  There is no medical evidence in the 
record to support that.  The veteran's parents stated that 
the appendectomy was in August, September, or October 1977 
and the veteran did not enter service until October 23, 1977.  
The veteran stated that his appendectomy was in late December 
1977.  There are no service medical records or military 
hospitalization records that support this.  As noted above, 
the Board declines to obtain an etiology opinion related to 
the veteran's disabilities.  The Board acknowledges the 
veteran's belief, and his parents' and wife's beliefs that 
his residuals of an appendectomy and his hepatitis C are 
related to service, but as laypersons, the veteran and his 
family are not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, service connection is not warranted for 
these disabilities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  


ORDER

Entitlement to service connection for residuals of an 
appendectomy is denied.

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


